Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply dated 04/01/2021.
Claims 1 – 5, 8 – 12, and 15 – 19 have been examined; wherein:
claims 1, 8, and 15  have been amended; and
claims 6, 7, 13, 14, 20, and 21 were previously canceled 
Claims 1 – 5, 8 – 12, and 15 – 19 are being finally rejected.

Response to Amendments
Claim objections for claims 1 – 5, 8 – 12, and 15 – 19 are withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are not persuasive.

Regarding claim 1, Applicant argues that “Xu fails to supply the elements missing from Batres.  Xu describes a device that executes a plurality of task functions and in response to detecting a blocking event within one of the task functions, pauses execution of the task function (Xu, Paras. [0056-0058]). The blocking events as returning an interrupt as set forth in the claim…” (Emphasis original.  Remark; p. 12: last full paragraph.)
Examiner respectfully disagrees.  Xu discloses an event which is caused by a task function waiting for response (Xu; [0028] …The task function is a function that includes a specific service logic task. In the prior art, if the task function is to be executed asynchronously, the task function may be defined in a respective thread in advance…; [0056 – 0058] …The device executes (S201) each of a plurality of task functions in a respective coroutine…The device detects (S202) a first blocking event for a first task function (thread) of the plurality of task functions during execution of the first task function. For example, the first blocking event can be a request for system I/O event (response) that may cause the first task function to wait for an I/O event indefinitely. The first blocking event may also be a network connection event that may cause the first task function to wait for a connection request or an acknowledgement of a connection request indefinitely. Other types of blocking events are possible…)
As disclosed in paragraphs [0056 – 0058], the blocking event happens when the first task function waits for a system I/O event (data/response), wherein the system I/O event can be an event that brings input event (unavailable data/response) to a task function (Xu; [0032 – 0033] If the task function is a system I/O function, because subsequent execution of the task function needs to wait for input data (unavailable data/response) brought by a system I/O event; the input detection function enters a blocking state …For example, for applications, such as an input method, when a user (unavailable data/response), that is, an input detection function of the input method has not detected triggering of a corresponding system input event (a system I/O event); the input detection function enters a blocking state…)
In other words, when the first task function (thread) waits for the system I/O event, the first task function can be waiting for the input data which is not available.  As a result, the blocking event occurs.  Thus, the blocking event occurs when data is unavailable.
Next, Xu’s system detects the blocking event and puts the first task function (thread) in pause state in response to the blocking event (Xu, [0056 – 0058] …The device detects (S202) a first blocking event for a first task function of the plurality of task functions during execution of the first task function…In response to detecting the first blocking event for the first task function (S203): the device sets (S204) a respective blocking state of the first task function to a pause state, pauses (S205) execution of the first task function…)
In conclusion, the Xu’s blocking event occurs when data is unavailable to a task function (thread.)  And, in response to detecting the blocking event, a system puts the task function in a pause state.  Therefore, the blocking event is considered as an interrupt being detected (returned to) by the system.  As discussed above, Xu clearly discloses returning an interrupt, in response to determining that the additional data is unavailable, the interrupt to cause suspension of execution of a first execution thread.

Claims 8 and 15 recite limitations in the same manner as claim 1; thus, they and their dependent claims also remain rejected.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3 – 5, 8, 10 – 12, 15, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Batres et al. (Pub. No. US 2013/0263087 A1; hereinafter Batres; art of the record) in view of XU et al. (Pub. No. US 2016/0246643 A1; hereinafter Xu; art of the record) and Bennett (Pub. No. US 2013/0061326 A1; art of the record.)

Claim 1
Batres teaches a method for increasing scalability of asynchronous data processing (Batres, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) for an instance of a DPL program (208)…), the method comprising: 
interpreting a computer program, the computer program to read data from an input data stream (Batres, Fig. 4, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) for an instance of a DPL program (208)…), the computer program to identify the input data stream as a programming language object having a function to obtain more data from the input data stream (Batres, Fig. 4, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) for an instance of a DPL program (208)…); 
in response to a request for more data from the input data stream ((Batres, Fig. 4, [0042 – 0049] … As mentioned above, receiving (404) a message for an instance of a DPL program (208) may be carried out by monitoring a message queue for work messages for DPL programs. The host application (202) may also identify a message in the message queue as being a work message for one of the DPL programs.  , determining that additional data from a source for the input data stream is unavailable at a first time (Batres, Fig. 4, [0042 – 0049] …The method of FIG. 4 also includes determining (418), by the host application (202), whether the instance of the DPL program has paused execution. If the instance of the DPL program has paused execution…; [0041] When the example DPL program (208) of FIG. 3 ceases execution, the dispatcher (312) determines whether the DPL program has paused execution or is finished executing... The DPL program (208) may pause execution when, for example, the DPL program (208) is waiting for a response message necessary to continue executing…); 
saving, [ (Batres, Fig. 4, [0042 – 0049] …The method of FIG. 4 also includes determining (418), by the host application (202), whether the instance of the DPL program has paused execution. If the instance of the DPL program has paused execution, the method of FIG. 4 may continue by storing (420), by the host application (202), the current state of the DPL program in a state object, stopping or shutting down the execution engine and returning the thread that was being used by the execution engine to the thread pool…; and Fig. 3 & [0041]), state information for the first execution thread, the state information sufficient to allow an interpreter to recreate the first execution thread (Batres, [0044 – 0048] If the host application has a stored state object (204) for the DPL program (208), the method of FIG. 4 includes retrieving (410), by the host application (202), the state object (204)… Preparing (412) a thread may be carried out by restoring variables for the instance of the DPL program, resumption point for the instance of the DPL program and other variables that will occur to those of skill in the art available to the thread in a process to prepare a thread using stored state object associated with the first thread);
terminating execution of the first execution thread (Batres, Fig. 4, [0048] The method of FIG. 4 also includes determining (418), by the host application (202), whether the instance of the DPL program has paused execution. If the instance of the DPL program has paused execution, the method of FIG. 4 may continue by storing (420), by the host application (202), the current state of the DPL program in a state object, stopping or shutting down the execution engine and returning (terminate) the thread that was being used by the execution engine to the thread pool…; Fig. 3 & [0040 – 0041]);
determining that the additional data available from the source in the input data stream (Batres, Fig. 4, [0048] …The stored state object maintains the state of the DPL program when execution of the DPL program (208) is paused. The state may be restored upon receipt of the next work message needed to continue execution of the DPL program (208));
creating, in response to [ the additional data [, a second execution thread using the state information saved in connection with the first execution thread (Batres, [0048] …If the instance of the DPL program has paused execution, the method of FIG. 4 may continue by storing (420), by the host application (202), the current state of the DPL program in a state (terminate) the thread (the first thread) that was being used by the execution engine to the thread pool...; [0044 – 0046] If the host application has a stored state object (204) (states associated with the first thread) for the DPL program (208), the method of FIG. 4 includes retrieving (410), by the host application (202), the state object (204)…The method of FIG. 4 also includes preparing (412), by the host application (202), a thread (324) (second thread) available from a thread pool (326) for execution of the instance of the DPL program (208) in dependence upon the state object (204) and an execution context (302) for the instance of the DPL program (208)…; Fig. 5 & [0050 – 0052] a process to prepare a thread using stored state object associated with the first thread), the second execution thread different from the first execution thread (the first thread and the second thread are different); and
providing the additional data to the second execution thread in response to the request for more data (Batres, [0047] The method of FIG. 4 also includes passing (416), by the host application (202) to the execution engine (322), the message (402). Passing (416) the message (402) to the execution engine (322) may be carried out by transmitting the message to the execution engine such as by inserting the message in a message queue in the execution engine (322) for the DPL program (208)…)
But, Batres does not explicitly teach returning an interrupt, in response to determining that additional data is unavailable, the interrupt to cause suspension of execution of a first execution thread.
However, Xu teaches returning an interrupt, in response to determining that the additional data is unavailable, the interrupt to cause suspension of execution of a first execution thread (Xu, [0028] …The task function is a function that includes a specific service logic task. In the prior art, if the task function is to be executed asynchronously, the task function may be defined in a respective thread in advance …; Fig. 2A, [0056 – 0058] …The device executes (S201) each of a plurality of task functions in a respective coroutine…The device detects (S202) a first blocking event (interrupt) for a first task function of the plurality of task functions during execution of the first task function. For example, the first blocking event can be a request for system I/O event that may cause the first task function to wait for an I/O event indefinitely…in response to detecting the first blocking event for the first task function (S203): the device sets (S204) a respective blocking state of the first task function to a pause state, pauses (S205) execution of the first task function, and places (S206) the first task function among a group of paused task functions…)
Batres and Xu are in the same analogous art as they are in the same field of endeavor, monitoring program execution and data access.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to incorporate Xu teachings into Batres invention to allow Batres to detect blocking event which causes device to pause execution of a thread as suggested by Xu ([0056 – 0058].)
But, Batres and Xu do not explicitly teach scanning the additional data for malware; in response to the scan of the additional data not indicating that malware is present, providing the additional data to the second execution thread in response to the request for more data.
However, Bennett teaches
scanning the additional data for malware (Bennett, [0054 – 0056] FIG. 11 is a block diagram 1101 that illustrates a more general method of malware detection, based on parallel processing of malware code detection, using a Malware Detection (MD) functionality module…The Malware Detection functionality could be made more efficient than first come first serve in several ways. First, it could operate faster by analyzing the file's bit stream as it is received, rather than serially after it is downloaded. Second, it could be made to parallel process an incoming stream or streams of data. This could be done by having an agent launched or dedicated to each pending file downloaded or multiple agents assigned to a single file whose download is in progress, and/or many comparison agents and logic could be assigned simultaneously to a single data stream so massive checking of malware on a single stream occurs in parallel over time.  In one example, a user is may want to start or view a web page on a web browser, and the content via that web page should be displayed only after it has been analyzed and concluded to be malware free…; Figs. 6, 7, 9, & 10 and associated texts, process to detect input/stream for malware.); 
in response to the scan of the additional data not indicating that malware is present, providing the additional data to the second execution thread in response to the request for more data (Bennett, Fig. 11, [0054 – 0056] FIG. 11 is a block diagram 1101 that illustrates a more general method of malware detection, based on parallel processing of malware code detection, using a Malware Detection (MD) functionality module…This could be done by having an agent launched or dedicated to each pending file downloaded or multiple agents assigned to a single file whose download is in progress, and/or many comparison agents and logic could be assigned  or view a web page on a web browser (second thread), and the content via that web page should be displayed only after it has been analyzed and concluded to be malware free…; Figs. 6, 7, 9, & 10 and associated texts, process to detect input/stream for malware.)
Batres, Xu, and Bennett are in the same analogous art as they are in the same field of endeavor, monitoring thread-program execution and data access.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Bennett teachings into Batres/Xu invention to includes a malware detection module, which executes in parallel, to scan for malware and pass information to another process (second thread) in response to information being malware free as suggested by Bennett ([0056].)

Claim 3
Batres also teaches the function is a first function, and the programming language object includes a second function to read the data available from the input data stream (Batres, Fig. 4, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) for an instance of a DPL program (208)…) DPL program has first and second functions.

Claim 4
Batres also teaches the function is a first function, and the programming language object includes a second function to indicate whether more data will be available from the input data stream (Batres, Fig. 4, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) for an instance of a DPL program (208)…) DPL program has first and second functions.

Claim 5
Batres teaches 
determining that the additional data from the source for the input data stream is available (Batres, Fig. 4, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) for an instance of a DPL program (208). As mentioned above, receiving (404) a message for an instance of a DPL program (208) may be carried out by monitoring a message queue for work messages for DPL programs…); 
obtaining the additional data from the source for the input data stream (Batres, Fig. 4, [0047] The method of FIG. 4 also includes passing (416), by the host application (202) to the execution engine (322), the message (402). Passing (416) the message (402) to the execution engine (322) may be carried out by transmitting the 
increasing a size of data available from the input data stream (as more data is available, size of available data increases.)

Claim 8
This is a machine readable storage device version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Batres also teaches a machine readable storage device comprising a program (Batres, [0055] Thread-agile DPL program execution, furthermore, may be described in the general context of processor-executable instructions, such as program modules, executed by one or more computers or other devices…), computer has storage device.

Claim 10
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 12


Claim 15
This is a system version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Batres also teaches a system comprising one or more processors and a memory including instructions (Batres, [0055] Thread-agile DPL program execution, furthermore, may be described in the general context of processor-executable instructions, such as program modules, executed by one or more computers or other devices…)

Claim 17
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Batres, Xu, and Bennett, as applied to claims 1, 8, and 15 above, and further in view of Ke et al. (Pub. No. US 2013/0152057 A1; hereinafter Ke; art of the record.)

Claim 2
Batres, Xu, and Bennett do not explicitly teach the programming language object includes a function for obtaining a current size of data available from the input data stream.
However, Ke teaches the function is a first function (Kumar, Fig. 3, function 302), and the programming language object includes a function for obtaining a size of the data available from the input data stream (Ke, [0027] Concurrently, at 316, the data analysis module 210 linearly scans the data 202 to generate compact data representations. These compact data representations may comprise a representative sample set for input data; data summarizations including the number of input records, data size, etc; an approximate histogram of frequent data records; and/or the approximate number of distinct keys…)
Batres, Xu, Bennett, and Ke are in the same analogous art as they are in the same field of endeavor, monitoring parallel program execution and data access.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Ke teachings into Batres/Xu/Bennett invention to detect data size being utilized by parallel programs to derive an optimal data partition to reduce cost for a job as suggested by Ke ([0032].)

Claim 9
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 16
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192